DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 07/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Shao et al was the closest prior art of record, Shao et al discloses notification techniques for wireless power transfer systems, an apparatus may comprise a power transmitting unit (PTU) and logic, at least a portion of which is in hardware, the logic to initiate an extraneous object detection procedure to check for a presence of extraneous objects within a transfer field of the PTU during operation of the PTU in a power transfer state, however the prior art of record does not discloses the specific configuration of the claimed wireless power receiver supporting heterogeneous communication, the wireless power receiver comprising: a power pick-up circuit being configured to receive wireless power from a power transmitter via magnetic coupling with the wireless power transmitter in an operating frequency and to convert an alternating current signal being generated by the wireless power to a direct current signal; a communication/control circuit being configured to be supplied with the direct current signal from the power pick-up circuit and to perform communication with the wireless power transmitter; and a load being configured to be supplied with the direct current signal from the power pick-up circuit, wherein the communication/control circuit communicates with the wireless power transmitter by using at least one of in-band communication using the operating frequency and out-of-band communication using frequency other than the operating frequency, wherein the communication/control circuit transfers a first random address packet including a random address of the wireless power receiver to the wireless power transmitter via the in-band communication or receives a second random address packet including a random address of the wireless power transmitter from the wireless power transmitter via the in-band communication, and wherein, before the power pick-up circuit enters a power transfer phase receiving the wireless power, the communication/control circuit is configured to perform a handover procedure to the out-of-band by using at least one of the random address of the wireless power receiver and the random address of the wireless power transmitter, as currently claimed, in combination with additional limitations from the rest of the claim and similar language in the other independent claims.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-17 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 18, Shao et al was the closest prior art of record, Shao et al discloses notification techniques for wireless power transfer systems, an apparatus may comprise a power transmitting unit (PTU) and logic, at least a portion of which is in hardware, the logic to initiate an extraneous object detection procedure to check for a presence of extraneous objects within a transfer field of the PTU during operation of the PTU in a power transfer state, however the prior art of record does not discloses the specific configuration of the claimed method for performing heterogeneous communication, by a wireless power receiver, the wireless power receiver being configured to receive wireless power from a wireless power transmitter via magnetic coupling with the wireless power transmitter in an operating frequency, the method comprising: during and identification and configuration phase, transferring a first random address packet including a random address of the wireless power receiver to the wireless power transmitter via in-band communication using the operating frequency, or receiving a second random address packet including a random address of the wireless power transmitter from the wireless power transmitter via the in-band communication, and before entering a power transfer phase, performing a handover procedure to the out- of-band using a frequency other than the operating frequency, by using at least one of the random address of the wireless power receiver and the random address of the wireless power transmitter, and during the power transfer phase, receiving the wireless power, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding independent claim 19, Shao et al was the closest prior art of record, Shao et al discloses notification techniques for wireless power transfer systems, an apparatus may comprise a power transmitting unit (PTU) and logic, at least a portion of which is in hardware, the logic to initiate an extraneous object detection procedure to check for a presence of extraneous objects within a transfer field of the PTU during operation of the PTU in a power transfer state, however the prior art of record does not discloses the specific configuration of the claimed wireless power transmitter supporting heterogeneous communication, the wireless power transfer comprising: a power conversion circuit transferring wireless power to a wireless power receiver via magnetic coupling with the wireless power receiver in an operating frequency; and a communication/control circuit performing at least one of in-band communication using the operating frequency and out-of-band communication using frequency other than the operating frequency, wherein the communication/control circuit transfers a first random address packet including a random address of the wireless power transmitter to the wireless power receiver via the in-band communication or receives a second random address packet including a random address of the wireless power receiver from the wireless power receiver via the in- band communication, and wherein, before the power conversion circuit enters a power transfer phase transferring the wireless power, the communication/control circuit is configured to perform a handover procedure to the out-of-band by using at least one of the random address of the wireless power transmitter and the random address of the wireless power receiver, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding independent claim 20, Shao et al was the closest prior art of record, Shao et al discloses notification techniques for wireless power transfer systems, an apparatus may comprise a power transmitting unit (PTU) and logic, at least a portion of which is in hardware, the logic to initiate an extraneous object detection procedure to check for a presence of extraneous objects within a transfer field of the PTU during operation of the PTU in a power transfer state, however the prior art of record does not discloses the specific configuration of the claimed method for performing heterogeneous communication, by a wireless power transmitter, the wireless power transmitter being configured to transfer wireless power to a wireless power receiver via magnetic coupling with the wireless power receiver in an operating frequency, the method comprising: during and identification and configuration phase, transferring a first random address packet including a random address of the wireless power transmitter to the wireless power receiver via in-band communication using the operating frequency, or receiving a second random address packet including a random address of the wireless power receiver from the wireless power receiver via the in-band communication, and before entering a power transfer phase, performing a handover procedure to the out- of-band using a frequency other than the operating frequency, by using at least one of the random address of the wireless power transmitter and the random address of the wireless power receiver, and during the power transfer phase, transferring the wireless power, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shirani-Mehr et al (US 2017/0229925 A1) discloses wireless link management techniques for wireless charging systems, the apparatus has a memory. Logic is a power receiving unit (PRU). A portion of the logic is implemented in circuitry coupled to the memory. The logic to initiate an operating mode transition to cause the PRU to operate in a charge complete connected (CCC) mode. A rectifier voltage of the PRU is monitored to check for power beacons of a power transmitting unit (PTU) during a monitoring interval. A wireless connection with the PTU is determine to maintained in response to a detection of one power beacon during the monitoring interval, however does not discloses the claimed structure arrangement.
Wang et al (US 2017/0223637 A1) discloses a method involves determining transmitter input power applied to a transmitter (110) by determining transmitter input current applied to the transmitter and determining transmitter input voltage applied to the transmitter. Transmitter power loss is determined within a transmitter. Removal of a receiver (120) is detected based on a comparison of the determined transmitter input power and the determined transmitter power loss. A transmitter coil is powered down in response to detecting the removal of the receiver, however does not discloses the claimed structure arrangement.
Carobolante (US 2016/0087476 A1) discloses a transfer apparatus in which has an antenna which provides wireless power to a chargeable device sufficient to charge or power the chargeable device positioned within a charging region of the antenna. A receiver receives a measurement of the first amount of energy from the chargeable device. A processor measures a second amount of energy provided by the antenna over a second period of time and determines if an object other than the chargeable device is absorbing power provided via the antenna based on comparison of first amount and second amount of energy, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836